 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9
                                          AT SEATTLE
10
     UNILOC 2017 LLC,
11
                                    Plaintiff,             Case No. C18-1732 RSM
12
             v.
13                                                         STIPULATION AND ORDER TO
     HTC AMERICA, INC.,                                    EXTEND THE DEADLINE FOR INITIAL
14                                                         DISCLOSURES AND JOINT STATUS
                                    Defendant.             REPORT
15

16

17
     I.      STIPULATION
18
             This Stipulation is entered into by and between Plaintiff Uniloc 2017 LLC and Defendant
19
     HTC America, Inc. by their respective counsels. The parties agree that the deadlines for initial
20
     disclosures and the joint status report should be extended to align with deadlines in the parties’ cases
21
     proceeding in parallel before other judges, including:
22
             Case No. 2:18-cv-01727-JLR,
23
             Case No. 2:18-cv-01728-BJR,
24
             Case No. 2:18-cv-01730-BJR, and
25
             Case No. 2:18-cv-01731-JLR (together with the above-captioned case, “the Cases”).
26

27        STIPULATION AND ORDER TO EXTEND              1
          THE DEADLINE FOR INITIAL
28        DISCLOSURES AND JOINT STATUS
                                                                            1420 Fifth Avenue, Suite 1400
                                                                            Seattle, W ashington 98101
          REPORT                                                            phone 206.516.3800 fax 206.516.3888
 1 Specifically, the parties respectfully request that (1) the deadline for the joint status report, currently

 2 March 13, 2019, be extended to March 29, 2019, and (2) the deadline for initial disclosures, currently

 3 March 6, 2019, be extended to April 12, 2019.

 4          The proposed deadline of March 29, 2019, is the latest deadline among the five Cases for

 5 filing the parties’ joint status report. The parties also propose a deadline for initial disclosure to be

 6 14 days after the joint status report is entered. These extensions should not otherwise affect the

 7 schedule in the Cases.

 8          For the foregoing reasons, the parties respectfully request that the deadline for the initial
 9 disclosures and joint status report be modified as stipulated above.

10
     Dated: March 6, 2019                                  Respectfully submitted,
11

12                                                         VINSON & ELKINS LLP
      PRINCE LOBEL TYE LLP
13
      By: /s/ Aaron S. Jacobs                              /s/ Fred I. Williams
14    Aaron S. Jacobs (pro hac vice)                       Fred I. Williams (pro hac vice)
      James J. Foster (pro hac vice)                       fwilliams@velaw.com
15    One International Place, Suite 3700                  Mario A. Apreotesi (pro hac vice)
      Boston, MA 02110                                     mapreotesi@velaw.com
16                                                         VINSON & ELKINS LLP
      Telephone: (617) 456-8000
                                                           2801 Via Fortuna, Suite 100
17    Ajacobs@princelobel.com                              Austin, TX 78746-7568
      Jfoster@princelobel.com                              512.542.8400 telephone
18                                                         512.542.8610 facsimile
      VAN KAMPEN & CROWE PLLC
19
                                                           Todd E. Landis (pro hac vice)
      Al Van Kampen, WSBA No. 13670                        tlandis@velaw.com
20
      David E. Crowe, WSBA No. 43529                       VINSON & ELKINS LLP
21    1001 Fourth Avenue, Suite 4050                       2001 Ross Avenue, Suite 3700
      Seattle, WA 98154                                    Dallas, TX 75201
22    Telephone: (206) 386-7353                            214.220.7700 telephone
      Fax: (206) 405-2825                                  214.220.7716 facsimile
23    AVanKampen@VKClaw.com
      DCrowe@VKClaw.com                                    YARMUTH LLP
24
                                                           Molly A. Terwilliger, WSBA No. 28449
25    Attorneys for Plaintiff Uniloc 2017 LLC
                                                           mterwilliger@yarmuth.com
26                                                         YARMUTH LLP

27     STIPULATION AND ORDER TO EXTEND                 2
       THE DEADLINE FOR INITIAL
28     DISCLOSURES AND JOINT STATUS
                                                                             1420 Fifth Avenue, Suite 1400
                                                                             Seattle, W ashington 98101
       REPORT                                                                phone 206.516.3800 fax 206.516.3888
 1                                         1420 Fifth Avenue, Suite 1400
                                           Seattle, WA 98101
 2                                         206.516.3800 telephone
                                           206.516.3888 facsimile
 3
                                           Attorneys for Defendant HTC America, Inc.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   STIPULATION AND ORDER TO EXTEND   3
     THE DEADLINE FOR INITIAL
28   DISCLOSURES AND JOINT STATUS
                                                           1420 Fifth Avenue, Suite 1400
                                                           Seattle, W ashington 98101
     REPORT                                                phone 206.516.3800 fax 206.516.3888
 1 II.      ORDER

 2          Based on the foregoing stipulation of the parties, IT IS SO ORDERED that the deadline for

 3 the parties to file their (1) Joint Status Report is March 29, 2019, and (2) Initial Disclosures is April

 4 12, 2019.

 5          DATED this 7th day of March 2019

 6

 7                                                 A
                                                   RICARDO S. MARTINEZ
 8                                                 CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27       STIPULATION AND ORDER TO EXTEND              4
         THE DEADLINE FOR INITIAL
28       DISCLOSURES AND JOINT STATUS
                                                                           1420 Fifth Avenue, Suite 1400
                                                                           Seattle, W ashington 98101
         REPORT                                                            phone 206.516.3800 fax 206.516.3888
